333 F.2d 842
Artell M. HENRY, Plaintiff-Appellant,v.LEGAL AID BUREAU et al., Defendants-Appellees.
No. 15766.
United States Court of Appeals Sixth Circuit.
June 15, 1964.

Appeal from the United States District Court for the Eastern District of Michigan, Southern District; Thomas P. Thornton, Judge.
Artell M. Henry, in pro. per.
Joseph C. Tournier, Harry Klein, Attys., Legal Aid Bureau, Detroit, Mich., for appellees.
Before WEICK, Chief Judge, and O'SULLIVAN and EDWARDS, Circuit Judges.

ORDER.

1
Upon consideration of the appeal, it is ordered that the appeal be and it is hereby dismissed on the ground that it is frivolous.